J-S03025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN DAVID DAWSON                          :
                                               :
                       Appellant               :   No. 66 WDA 2020

            Appeal from the PCRA Order Entered December 17, 2019
     In the Court of Common Pleas of Somerset County Criminal Division at
                       No(s): CP-56-CR-0000306-2009


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: APRIL 6, 2021

        John David Dawson (Appellant) appeals from the order denying his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§ 9541-9546. After careful review, we affirm.

        In a prior decision, we summarized the factual and procedural history of

this case as follows:

        On November 9, 1981, [Appellant’s] wife, Kathleen Dawson (“the
        victim”), left her place of employment at Windber Hospital at
        around 11:00 p.m. Shortly after midnight, the victim’s vehicle
        was found on fire on Cable Hill Road in Conemaugh Township. The
        police responded to the fire and found the victim’s body inside the
        burning vehicle. A blackjack[1] was found at the scene and the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1A blackjack is weapon, specifically a “short bludgeon consisting of a heavy
head, as of metal, on an elastic shaft or with a flexible handle.” Black’s Law
Dictionary 154 (5th ed. 1979). Although more recent editions of Black’s Law
J-S03025-21


       police observed signs of a struggle. The medical examiners
       subsequently found evidence of blunt force trauma to the victim’s
       head. At approximately 12:20 a.m., [Appellant] called the police
       to inquire about his wife’s whereabouts. [Appellant] indicated that
       she should have been home by that time. The police did not arrest
       [Appellant] at this time.

       Following years of investigation, [Appellant’s] nephew, Duane
       Schmidt (“Schmidt”), implicated [Appellant] in the murder of the
       victim in early 2009. Another witness, Don Eller (“Eller”), linked
       the blackjack found at the scene of the crime to [Appellant].
       Thereafter, on April 18, 2009, the Commonwealth charged
       [Appellant] with criminal homicide, criminal conspiracy, and two
       counts of arson. A preliminary hearing was held at which Schmidt
       and one of the lead investigating officers, Officer Robert Berkebile,
       testified. Following the preliminary hearing, Schmidt died and
       Officer Berkebile suffered a stroke. [Appellant] then filed a Motion
       for pre-trial relief, seeking, inter alia, a dismissal of the
       proceedings due to the expiration of the statute of limitations,
       motion to suppress, and a motion to exclude any prior statements
       or testimony of deceased individuals and to exclude testimony of
       any witnesses at any previous proceedings. The trial court denied
       [Appellant’s] Motion for pre-trial relief.

       The case proceeded to a jury trial in March 2011. On April 5,
       2011, the trial court granted [Appellant’s] Motion for judgment of
       acquittal on the conspiracy and arson counts. On April 8, 2011,
       the jury found [Appellant] guilty of first-degree murder. The trial
       court sentenced [Appellant] to life in prison. [Appellant] filed
       post-sentencing Motions, which were denied.

       [Appellant] filed a timely Notice of appeal. The trial court ordered
       [Appellant] to file a Pennsylvania Rule of Appellate Procedure
       1925(b) concise statement. [Appellant] filed a timely Concise
       Statement.




____________________________________________


Dictionary no longer include a definition for a blackjack (presumably because
they have become less common), the definition from 1979 is proximate to the
1981 date of the murder in this case.


                                           -2-
J-S03025-21


Commonwealth v. Dawson, 61 WDA 2012, at *1-3 (Pa. Super. Feb. 28,

2013) (unpublished memorandum). This Court affirmed Appellant’s judgment

of sentence, and the Pennsylvania Supreme Court denied Appellant’s petition

for allowance of appeal. Commonwealth v. Dawson, 162 WAL 2013 (Pa.

Nov. 7, 2013).

        On February 5, 2015, Appellant filed a timely pro se PCRA petition.

Thereafter, Appellant filed several pro se pleadings, including a motion for an

evidentiary hearing, motion for discovery, and a memorandum of law in

support of his petition. The PCRA court appointed counsel, who subsequently

requested to withdraw due to a conflict of interest; the PCRA court granted

the motion to withdraw and appointed new counsel. On June 23, 2015, the

Commonwealth filed a motion to dismiss Appellant’s PCRA petition. 2 Following

a hearing, the PCRA court denied the Commonwealth’s motion on October 6,

2015.

        On January 8, 2016, Appellant, while still represented by counsel, filed

a pro se supplemental memorandum of law in support of his petition.

Recognizing that Appellant was still represented when he filed his pro se


____________________________________________


2  The Commonwealth mistakenly claimed Appellant’s PCRA petition was
untimely because it failed to factor the time allowance for Appellant to seek
review with the United States Supreme Court. See U.S. Sup. Ct. R. 13
(“Unless otherwise provided by law, a petition for a writ of certiorari to review
a judgment in any case, civil or criminal, entered by a state court of last resort
. . . is timely when it is filed with the Clerk of this Court within 90 days after
the entry of the judgment.”).


                                           -3-
J-S03025-21


pleading, the PCRA court ordered “that no action be taken on the pending

Post-Conviction Relief Act Petition pending receipt of information from

[counsel] regarding [Appellant’s] intentions relative to representation. Order,

1/15/16. On May 11, 2016, Stephen M. Misko, Esq., entered his appearance

as private counsel for Appellant; Appellant’s court-appointed counsel filed a

petition to withdraw on May 26, 2016, which the PCRA court granted on June

3, 2016.

      On October 2, 2017, the PCRA court granted Appellant’s request to file

an amended PCRA petition.         On November 30, 2017, Appellant, through

counsel, filed an amended petition raising 12 claims of ineffective assistance

of counsel. The PCRA court held a hearing on November 8, 2018, November

9, 2018, and May 21, 2019. Thereafter, both parties filed briefs in support of

their positions. On December 17, 2019, the PCRA court denied Appellant’s

petition. Appellant filed this timely appeal, in which he presents the following

eight issues:

      Whether the [PCRA] court erred when it denied Appellant’s
      request for a new trial based on ineffective assistance of
      trial/appellate counsel:

           1. in failing to call character witnesses;

           2. in failing to investigate and call witnesses that would
              have established that the blackjack found at the crime
              scene belonged to another individual;

           3. in failing to [] file a Motion to Suppress and/or Motion
              in Limine relating to the blackjack lineup;




                                        -4-
J-S03025-21


         4. in failing to [] object to the testimony of Don Eller
            regarding the blackjack he observed at Appellant’s
            apartment in the 1970’s;

         5. in allowing the jury to know that Appellant was
            incarcerated and/or requesting a curative instruction;

         6. in failing to appeal the trial court’s abuse of discretion
            in allowing Gerald Blough to testify that Appellant
            claimed it was easy to commit a murder in
            Conemaugh Township;

         7. in failing to effectively appeal the trial court’s abuse of
            discretion in permitting the preliminary hearing
            testimony of Duane Schmidt to be read into the record
            at trial; and,

         8. in failing to effectively appeal the trial court’s denial
            of Appellant’s Motion to Dismiss due to pre-arrest
            delay.

Appellant’s Brief at 22.

      We begin with our standard of review:

      This Court analyzes PCRA appeals in the light most favorable to
      the prevailing party at the PCRA level. Our review is limited to
      the findings of the PCRA court and the evidence of record and we
      do not disturb a PCRA court’s ruling if it is supported by evidence
      of record and is free of legal error. Similarly, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review is plenary. Finally, we
      may affirm a PCRA court’s decision on any grounds if the record
      supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)).




                                       -5-
J-S03025-21



        All of Appellant’s issues assail the effectiveness of trial counsel, Joseph

B. Policicchio, Esq. (Attorney Policicchio).3 With respect to these claims, our

Supreme Court has explained:

        It is well-settled that counsel is presumed to have been effective
        and that the petitioner bears the burden of proving counsel’s
        alleged ineffectiveness. Commonwealth v. Cooper, 941 A.2d
        655, 664 (Pa. 2007). To overcome this presumption, a petitioner
        must establish that: (1) the underlying substantive claim has
        arguable merit; (2) counsel did not have a reasonable basis for
        his or her act or omission; and (3) the petitioner suffered
        prejudice as a result of counsel’s deficient performance, “that is,
        a reasonable probability that but for counsel’s act or omission, the
        outcome of the proceeding would have been different.” Id. A
        PCRA petitioner must address each of these prongs on appeal.
        See Commonwealth v. Natividad, 938 A.2d 310, 322 (Pa.
        2007) (explaining that “appellants continue to bear the burden of
        pleading and proving each of the Pierce elements on appeal to
        this Court”). A petitioner’s failure to satisfy any prong of this test
        is fatal to the claim. Cooper, 941 A.2d at 664.

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018) (citations

modified).

        In his first issue, Appellant argues Attorney Policicchio was ineffective

for failing to call character witnesses to testify at trial on Appellant’s behalf.

Appellant’s Brief at 29-32.        Appellant asserts, “Attorney Policicchio never

brought up the topic or discussed character witnesses with him, nor did he

explain the legal significance of character witnesses.” Id. at 29. Appellant

further states:



____________________________________________


3   Attorney Policicchio also represented Appellant on direct appeal.


                                           -6-
J-S03025-21


      The Commonwealth’s case against Appellant was circumstantial in
      nature, as no direct evidence linked him to the crime scene.
      Appellant had no criminal history, no other prior acts of charged
      or uncharged violence, and police were never called to his
      residence for a domestic dispute.       Knowing this, Attorney
      Policicchio unilaterally made the decision not to use character
      witnesses (“was not part of our defense”).

                                  *   *     *

      By not calling character witnesses, the jury was deprived of
      hearing positive and substantial character trait evidence of
      Appellant which, in and of itself may have been sufficient to raise
      a reasonable doubt and result in an acquittal.

Appellant’s Brief at 30-31.

      The relevant law provides:

      The failure to call character witnesses does not constitute per se
      ineffectiveness. In establishing whether defense counsel was
      ineffective for failing to call witnesses, appellant must prove: (1)
      the witness existed; (2) the witness was available to testify for
      the defense; (3) counsel knew of, or should have known of, the
      existence of the witness; (4) the witness was willing to testify for
      the defense; and (5) the absence of the testimony of the witness
      was so prejudicial as to have denied the defendant a fair trial.

Commonwealth v. Treiber, 121 A.3d 435, 463-64 (Pa. 2015) (citation and

paragraph break omitted).

      At the PCRA hearing, Attorney Policicchio contradicted this claim.

Attorney Policicchio testified:

      It was something that we had discussed and something that we
      decided not to do for a very specific tactical reason. And I have
      to tell you that the issue of character witnesses in this case is – is
      – understand, [Appellant] had lived in the state of Florida for some
      26 or 27 years. The issue then becomes: What character
      witnesses are you going to be calling? Are you going to call
      someone from Jacksonville or are you going to call a local
      character witness? If you call a local character witness, the


                                      -7-
J-S03025-21


      District Attorney is going to be – is going to have a field day with
      that because the District Attorney is going to ask you whether or
      not that local character witness is familiar with his present
      character.

      If you call a Florida character witness, you’re going to get into the
      same sort of difficulties. Does the Florida character witness know
      anything about what [Appellant’s] character was when he was in
      Pennsylvania?

      This is the first issue.

      Then we have all kinds of other problems attentive with character
      witnesses.

N.T., 11/9/18, Vol. 2 at 41. Attorney Policicchio stated that Appellant had a

prior criminal record, and he was concerned the Commonwealth would cross-

examine a character witness or Appellant regarding Appellant’s convictions if

he presented good-character evidence.       Id. at 42.    Similarly, to refute a

character witness’ testimony that Appellant was non-violent, Attorney

Policicchio expressed concerns regarding a jailhouse informant who could

testify to threats Appellant made while incarcerated, and a witness who “said

[Appellant] had conversations with them in a bar saying something to the

effect that [Appellant] wanted to do harm to his wife if – if they would – there

was conversation to that effect.” Id. at 44.

      Based on the foregoing testimony, which the PCRA court credited,

Appellant’s first issue lacks arguable merit because Appellant failed to

demonstrate that trial counsel lacked a reasonable basis for his actions. See

Treiber, supra; see also Commonwealth v. Hull, 982 A.2d 1020, 1023

(Pa. Super. 2009) (“[c]ounsel has a strategic basis for not calling character

                                      -8-
J-S03025-21


witnesses if he has a legitimate reason to believe that the Commonwealth

would cross-examine the witnesses concerning bad-character evidence.”).

       Appellant’s second, third and fourth issues pertain to the murder

weapon – a blackjack – found at the crime scene.            In his second issue,

Appellant argues Attorney Policicchio was ineffective for failing to investigate

and call witnesses who would have testified that the blackjack belonged to

another individual.       Appellant’s Brief at 32-42.      Specifically, Appellant

advances a theory that another individual, Richard J. Murray, committed the

murder.4     Thus, because Attorney Policicchio failed to present evidence to

support this theory, he rendered ineffective assistance. Id.

       During the PCRA hearing, Attorney Policicchio testified at length about

his defense strategy concerning the blackjack. Attorney Policicchio stated:

       . . . I was prepared to use some of that information, and we were
       prepared to not utilize some of it. The issue of the blackjack was
       an issue where we knew that the Commonwealth was going to be
       calling Don Eller to the stand, and Eller was a guy who identified
       for the police the blackjack as being owned by [Appellant].

       We had reason to believe, however, that Mr. Eller was going to
       testify that it was not [Appellant’s]; and as it ended up at trial, he
       did indeed testify that it was not [Appellant’s].


____________________________________________


4 The Commonwealth provided documents in discovery which indicated Murray
was not home when the murder occurred, and could not name an alibi witness.
Murray’s then-girlfriend, Lois Ference, told Pennsylvania State Police she
noticed a burn mark on Murray’s cheek the day after the murder. N.T.,
11/9/18, Vol. 2 at 57, Ex. B. When she asked Murray what happened, Murray
explained the burn was “from a radiator that blew up.” Id. There were also
reports that Murray owned a small blackjack. Id. In addition, Ference
identified the blackjack as belonging to Murray. Id.

                                           -9-
J-S03025-21


       Again, our job is to establish or to ensure that the Commonwealth
       can’t prove his guilt beyond a reasonable doubt. We have the
       Commonwealth’s own witness who says that that blackjack was
       not [Appellant’s].

       Had Eller testified that the blackjack was [Appellant’s], then we
       would have called -- we could have called Trooper Penatzer, who
       I think was available or at least we could have gotten him there.
       I believe Trooper Marker and other individuals who would have
       been able to testify that at a separate lineup, the blackjack was
       identified as being that of Mr. Murray.

       So did we use that information? No, I don’t think we had to
       because, at trial, we were able to establish, through the
       Commonwealth’s own witness, that there was nothing located
       physically at the scene that connected [Appellant] to the scene.

N.T., 11/9/18, Vol. 2 at 64-65. Attorney Policicchio went on to explain that

he hesitated to offer evidence linking Murray to the crime because “[t]he jury

could have concluded . . . that [Appellant] was somehow complicit with

someone else, that is, Mr. Murray. It would have been dangerous for us to

get involved with Murray.” N.T., 5/21/19, Vol. 3 at 31.5

       Instantly, evidence from the PCRA hearing demonstrated that if

Attorney Policicchio put forth evidence of Murray’s connection to the murder,

Appellant would have been implicated as a co-conspirator.            Attorney

Policicchio employed a defense strategy he reasoned would protect Appellant

from incurring additional charges, while also defending the criminal homicide



____________________________________________


5 The Commonwealth had charged Appellant with conspiracy, but the charge
was thrown out after the close of the Commonwealth’s case-in-chief “because
there was no testimony about any conspiracy during the Commonwealth’s
case in chief[.]” N.T., 11/9/18, Vol. 2 at 92.

                                          - 10 -
J-S03025-21


charge. With regard to the second reasonable basis prong for ineffectiveness,

“we do not question whether there were other more logical courses of action

which counsel could have pursued; rather, we must examine whether

counsel’s     decisions   had   any    reasonable      basis.” Commonwealth        v.

Washington, 927 A.2d 586, 594 (Pa. 2007). Here, it was reasonable for

Attorney Policicchio to evade Appellant’s role as a co-conspirator, particularly

where   the     Commonwealth’s        own   witness,   Don   Eller,   repudiated   his

identification of the blackjack.      Accordingly, a reasonable basis existed for

Attorney Policicchio’s defense strategy regarding the blackjack, and we

discern no abuse of discretion by the PCRA court in rejecting this claim.

      In his third and fourth issues, Appellant asserts Attorney Policicchio was

ineffective for failing to file a motion to suppress Don Eller’s identification of

the blackjack and for failing to object to Eller’s testimony at trial. Appellant

explained that in 2009, Don Eller told Pennsylvania State Police (PSP) that

sometime in the 1970s he witnessed Appellant holding a blackjack at

Appellant’s apartment. PSP presented Eller with a lineup of three blackjacks.

      The first two blackjacks were obtained from Troopers assigned to
      the Mounted Division.        These blackjacks were similar in
      appearance, manufactured, black leather, roughly the same
      length and style, and not as worn as the third blackjack. The third
      blackjack, which was found at the crime scene, appeared to be
      homemade, was very worn, thirty years old, and had black tape
      on it. The first two looked “brand new” and looked nothing like
      the third blackjack.

Appellant’s Brief at 42-43 (citation omitted).           Eller identified the third

blackjack – the older blackjack discovered at the crime scene – as the one

                                        - 11 -
J-S03025-21


belonging to Appellant. Appellant claims Attorney Policicchio should have filed

a motion to suppress the blackjack identification as unduly suggestive.

      Identification of inanimate objects does not afford a defendant the same

protections as the identification of a person.

      [T]here is no basis for applying the identification procedures
      applicable to suspects to testimony identifying inanimate objects
      and we decline to extend cases protecting the accused’s rights to
      a fair pre-trial identification to the pre-trial identification of
      physical evidence. There is a difference between an identification
      of a defendant and of an inanimate object. The due process
      concerns implicated in identification of a defendant are not
      implicated in the identification of a vehicle. Identification of an
      accused tends to be direct proof of the case against him,
      while that of an inanimate object is only indirect proof of
      the defendant's guilt . . . .

      Thus[, in Commonwealth v. Chmiel, 889 A.2d 501, 523–24
      (Pa.2005),] the Court found that “the risks inherent in
      identification of inanimate objects go to the weight and
      sufficiency of the evidence instead of admissibility,” and
      such identification evidence is properly submitted to the
      jury.

Commonwealth v. Crork, 966 A.2d 585, 588–89 (Pa. Super. 2009)

(emphasis added).     Accordingly, Appellant’s claim that Attorney Policicchio

was ineffective for failing to file a motion to suppress the identification of the

blackjack as unduly suggestive lacks merit.           To the contrary, Eller’s

identification of the blackjack was admissible.

      Further, we recognize the unusual and difficult task for the PSP to

produce for identification other blackjacks that were similar to the blackjack

recovered at the crime scene so as to avoid an “unduly suggestive” lineup.

The blackjack recovered at the crime scene was described as “worn,” “thirty

                                     - 12 -
J-S03025-21


years old” and “homemade.”        It would be no simple task for the PSP to

replicate such a weapon, especially considering that Eller’s identification

occurred nearly 30 years after the murder, and 40 years after Eller observed

Appellant with a blackjack at Appellant’s apartment.

      Appellant also complains that Attorney Policicchio was ineffective for

failing to object to Eller’s testimony. Eller testified that sometime in the 1970s

he observed Appellant handling a blackjack, but – contrary to his statement

to PSP in 2009 – Eller testified that the blackjack found at the crime scene

was not the blackjack he saw Appellant handling. Appellant generally cites

Pennsylvania Rules of Evidence 401 and 403 to assert that Eller’s testimony

was “irrelevant and prejudicial to Appellant’s right to a fair trial and should

have been objected to by trial counsel. Attorney Policicchio had no reasonable

basis in not objecting and allowing this testimony and, as such, his actions so

undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.”       Appellant’s Brief at 51.    We

disagree.

      Our Supreme Court has stressed, “boilerplate allegations and bald

assertions of no reasonable basis and/or ensuing prejudice cannot satisfy a

petitioner’s burden to prove that counsel was ineffective.” Commonwealth

v. Paddy, 15 A.3d 431, 443 (Pa. 2011). Here, Appellant’s cursory argument

fails to satisfy the requirement of demonstrating actual prejudice. Appellant

does not cite the record, and briefly references Pa.R.E. 401 and 403 to support


                                     - 13 -
J-S03025-21


his argument.    Because of this wholesale deficiency, and in light of the

standard articulated above, we conclude the PCRA court correctly determined

that Appellant’s claim of ineffectiveness as to trial counsel’s failure to object

to Eller’s testimony is without merit.

      In his fifth issue, Appellant alleges Attorney Policicchio was ineffective

for failing to object to references of Appellant’s incarceration while awaiting

trial. Appellant argues:

      While there is no rule in Pennsylvania which prohibits reference to
      a defendant’s incarceration awaiting trial or arrest for the crimes
      charged, the court must assure the defendant a fair trial. By
      allowing the jury to know that Appellant had been incarcerated for
      over two years in the Somerset County Jail, the jury could easily
      infer that he was guilty of one or more of the offenses he was
      charged with by the Commonwealth.

Appellant’s Brief at 54 (citations omitted).

      During trial, there were three references to Appellant’s incarceration.

The first reference was made by the prosecutor, in the context of the

testimony of Robert Grake, a jailhouse informant who testified about

conversations he had with Appellant while the two were in the Somerset

County Jail.   The second reference was also made by the prosecutor, and

related to the playing of a telephone recording of Appellant when he was being

held in Florida at the Duvall County Jail. Finally, the third reference was made

by Attorney Policicchio during closing arguments. Attorney Policicchio stated:

      Now, [Appellant] was presumed to be innocent the day the
      charges were filed. He was presumed to be innocent the day he
      was arrested. He’s been presumed to be innocent during the
      entire time that he’s been in jail for these past roughly two years.

                                     - 14 -
J-S03025-21


      He has been presumed to be innocent as he sits here today. And
      that presumption of innocence continues until such time as the
      Commonwealth meets its burden of proving him guilty.

N.T., 4/8/11, at 6.

      The trial court issued curative instructions as to the first and second

references.   Addressing the testimony of Robert Grake and Appellant’s

incarceration in the Somerset County Jail, the court advised:

      Ladies and Gentlemen, Mr. Grake is the next witness, and it is my
      understanding that he is going to testify regarding some
      conversations that he had with [Appellant] while they were both
      incarcerated in the Somerset County Jail.

      [Appellant] was being held in the jail on these charges and on
      these charges alone and not any other criminal activity alleged or
      proved.

N.T., 4/1/11, at 99-100.

      Regarding the reference to Appellant’s incarceration in Duvall County,

the court stated:

      [Appellant] was in the Duvall County Jail because he was picked
      up on the charges that are filed here in Somerset County and was
      being held prior to being returned here.

      Please don’t draw any kind of inference or adverse inference
      regarding his guilt or innocence from the resultant fact that he
      was at least in jail at that point in time because that is the normal
      process. When an out-of-state arrest warrant is issued, the
      people in the receiving state, when they find the person, they
      bring him or her to jail until such time as the authorities that have
      asked for his or her return address that.

      So this is normal procedure for anyone who would be arrested on
      criminal charges out of state.

N.T., 4/8/11, at 8.


                                     - 15 -
J-S03025-21


      Appellant contends that while the court’s instruction to explain

Appellant’s incarceration in the Duvall County Jail “may have been adequate .

. . its instruction, prior to the testimony of Robert Grake . . . was wholly

inadequate.” Appellant’s Brief at 53. We are not persuaded by this argument.

      Our Supreme Court has explained that “although generally no reference

may be made at trial in a criminal case to a defendant’s arrest or incarceration

for a previous crime, there is no rule in Pennsylvania which prohibits reference

to a defendant’s incarceration awaiting trial or arrest for the crimes charged.”

Commonwealth v. Johnson, 838 A.2d 663, 680-81 (Pa. 2003). Here, the

jury could have reasonably inferred that the references to Appellant’s

incarceration related to the charges for which he was being tried. Thus, the

evidence “did not either expressly or by reasonable implication convey the fact

of a prior criminal offense unrelated to the criminal episode for which

[Appellant] was then on trial.” Commonwealth v. Wilson, 649 A.2d 435,

446 (Pa. 1994).     Moreover, a jury is presumed to follow a trial court’s

cautionary instructions. See Commonwealth v. Jones, 668 A.2d 491, 504

(Pa. 1995). This issue lacks merit.

      Finally, with respect to Attorney Policicchio’s reference to Appellant’s

incarceration during closing arguments, this claim is waived for lack of

development.    While Appellant quotes Attorney Policicchio’s reference to

Appellant’s incarceration, he fails to discuss this issue within the framework of

an ineffective assistance of counsel claim. Appellant also provides no citation


                                      - 16 -
J-S03025-21


to pertinent legal authority. Commonwealth v. Rush, 959 A.2d 945, 950-

51 (Pa. Super. 2008) (“[I]t is the appellant’s obligation to present developed

arguments and, in so doing, apply the relevant law to the facts of the case,

persuade us there were errors, and convince us relief is due because of those

errors. If an appellant fails to do so, we may find the argument waived.”).

      In his sixth issue, Appellant asserts Attorney Policicchio was ineffective

for failing to challenge on appeal the testimony of Gerald Blough. At trial,

Gerald Blough testified that during a conversation with Appellant, Appellant

remarked, “[i]f you are going to kill somebody – if you are going to murder

somebody, do it in Conemaugh Township.” N.T., 3/31/11, Vol. 5 at 66-67.

Blough further testified that Appellant named four unsolved homicides that

occurred in Conemaugh Township to support his statement.             Id. at 67.

Attorney Policicchio objected to this testimony, but the trial court overruled

the objection. On direct appeal, Attorney Policicchio did not re-raise the issue.

Appellant contends Attorney Policicchio’s failure to raise the issue on appeal

constituted ineffective assistance of counsel.

      This ineffectiveness claim fails because Appellant has not demonstrated

a reasonable probability that had Attorney Policicchio successfully raised the

trial court’s ruling to admit the testimony of Gerald Blough on appeal, the

result of the proceeding would have been different. See Commonwealth v.

Sneed, 899 A.2d 1067, 1084 (Pa. 2006) (to demonstrate prejudice, the

petitioner must show there is a reasonable probability that, but for counsel’s


                                     - 17 -
J-S03025-21


error or omission, the result of the proceeding would have been different). On

direct appeal, Appellant litigated a sufficiency of the evidence claim, and this

Court determined it lacked merit.              Dawson, 61 WDA 2012, at *12.       In

rejecting   Appellant’s     sufficiency    challenge,   we   concluded   —   without

considering Blough’s statement — that the evidence was sufficient to support

Appellant’s murder conviction. The Commonwealth presented ample evidence

of Appellant’s guilt, irrespective of Blough’s testimony, and thus, Appellant

cannot prove the prejudice prong of his collateral claim that Attorney

Policicchio rendered ineffective assistance for failing to challenge Blough’s

testimony on direct appeal.

       In his seventh issue, Appellant contends Attorney Policicchio was

ineffective for failing to “preserve his objection to the Schmidt testimony being

read into the record and, as such, may have effectively waived his right to do

so on appeal.” Appellant’s Brief at 65. At Appellant’s preliminary hearing,

Duane Schmidt, Appellant’s cousin, provided testimony linking Appellant to

his wife’s murder. Because Schmidt died after the preliminary hearing, but

before trial, Appellant sought the exclusion of Schmidt’s testimony.6 Appellant


____________________________________________


6  The trial court permitted portions of Schmidt’s testimony from the
preliminary hearing to be read into the record at trial. Specifically, the trial
court admitted testimony from Schmidt claiming he had unrestricted access
to the crime scene and observed a blackjack on the ground. N.T., 6/4/09, at
45. He also testified that he immediately smelled a foul odor when Appellant
arrived at his grandmother’s house the morning after the murder. Id. at 125-
26. In addition, Schmidt alleged that Appellant had burn marks and blisters
on both of his cheeks. Id. at 88-91.

                                          - 18 -
J-S03025-21


asserts that Schmidt’s death foreclosed Appellant’s opportunity to impeach

Schmidt’s testimony with information obtained from discovery.

      Relevant to his claim, Appellant acknowledges that Attorney Policicchio

objected to Schmidt’s preliminary hearing testimony being read at trial, and

filed two separate motions – a motion in limine and a post-sentence motion –

seeking to exclude Schmidt’s testimony; Attorney Policicchio also raised the

issue on direct appeal. Appellant’s Brief at 64. Appellant argues, however,

that because this Court adopted the trial court’s reasoning as its own in

disposing of the issue on appeal, Attorney Policicchio was “ineffective in

developing this issue at the trial level, preserving it for appeal, and was further

ineffective as appellate counsel in his failure to adequately litigate it as an

appellate issue.” Id. at 65.

      This claim is belied by the record. Appellant’s motion in limine, post-

sentence motion and argument on direct appeal all demonstrate that Attorney

Policicchio preserved, litigated, and developed the issue of the admissibility of

Schmidt’s preliminary hearing testimony. Trial counsel cannot be deemed

ineffective merely because this Court reached the same conclusion as the trial

court and adopted its reasoning. Accordingly, this claim lacks merit.

      In his eighth and final issue, Appellant alleges Attorney Policicchio was

ineffective for failing to make a credible argument on appeal challenging the

trial court’s denial of Appellant’s motion to dismiss due to the 28 year “pre-




                                      - 19 -
J-S03025-21


arrest delay.”   In his brief filed with this Court on direct appeal, Attorney

Policicchio advanced the following argument:

      In the instant case, several individuals had died from the date of
      the alleged incident, all of which could very well have impaired the
      Appellant’s ability to defend himself. Moreover, two witnesses
      apparently came forward in early 2009 who supported the
      Commonwealth’s desire to press forward with the criminal charges
      some 28 years after the date of the incident. These two witnesses
      were the aforementioned Duane Schmidt and one Don Eller.
      There was absolutely nothing presented of record to indicate that
      either Schmidt or Eller were not known to the Commonwealth
      from the date of the incident or that they had secreted themselves
      from the knowledge of either the Conemaugh Township Police
      Department or the Pennsylvania State Police. Both of these
      witnesses could have come forward with the information that they
      possessed, and the Commonwealth could have certainly
      interviewed both of them during the intervening 28-year time
      period.

      Additionally, Appellant contends that the death of Schmidt further
      evidences the prejudice that the 28-year time lapse presented.
      The only opportunity that Appellant had to cross examine Schmidt
      was at the time of the preliminary hearing, which said cross
      examination did not present the Appellant with a meaningful
      examination of Schmidt. At the time of the preliminary hearing,
      Appellant did not have complete discovery information which
      would have given him the opportunity to fully cross examine
      Schmidt in a manner that would have been beneficial to the
      defense and beneficial for presentation at trial.

Appellant’s Brief at 11, Commonwealth v. Dawson, 61 WDA 2012 (Pa.

Super. Feb. 28, 2013).

      Instantly, Appellant asserts that his claim of counsel’s ineffectiveness

“in failing to effectively appeal” the issue pre-arrest delay has arguable merit.

He states:

      While the delay in prosecution clearly did not hurt the
      Commonwealth’s case, it was catastrophic to the defense. Four

                                     - 20 -
J-S03025-21


      key defense witnesses died during this delay, to wit, Ethel Dawson
      (Appellant’s mother), John M. Dawson (Appellant’s father), Elaine
      Schmidt (Appellant’s sister) and Darrell “Doc” Dawson
      (Appellant’s brother). All of these witnesses would have been able
      to testify if there was a foul odor emanating from Appellant or at
      his parent’s trailer; the presence or absence of a burn mark on
      Appellant’s face; the temperature of Appellant’s residence the
      morning of November 10, 1981; and, the time period Appellant
      first appeared at his parent’s home the night of November 9,
      1981, or morning of November 10, 1981.

      The other bi-product of the delay in prosecution was the death of
      Duane Schmidt between the time of the Preliminary Hearing and
      Trial. Duane Schmidt testified that had he been interviewed by
      the Conemaugh Township Police or PSP back in 1981, he would
      have immediately told them the truth about what he observed and
      smelled the morning of November 10, 1981. However, the police
      never returned his phone call.

Appellant’s Brief at 72-73 (footnotes and citations omitted).         Appellant’s

argument in this appeal reflects the same argument Attorney Policicchio made

to this Court on direct appeal. Appellant is essentially attempting to re-litigate

the argument by assailing Attorney Policicchio’s advocacy — and lack of

success—on direct appeal.

      The law is clear that ineffectiveness claims are distinct issues from those

raised on direct appeal, and must be reviewed under the three-prong

ineffectiveness standard. See Commonwealth v. Collins, 888 A.2d 564,

573 (Pa. 2006). In analyzing Appellant’s issue in the context of trial counsel’s

ineffectiveness, we find that it lacks arguable merit. As this Court found in

Appellant’s direct appeal, speculative claims of possible prejudice due to the

passage of time are insufficient to demonstrate prejudice in a claim of pre-

arrest delay. Dawson, 61 WDA 2012, at *4 (citing Commonwealth v. Neff,

                                     - 21 -
J-S03025-21


860 A.2d 1063, 1074 (Pa. Super. 2004)). Our Supreme Court made clear in

Collins,   supra,    that   although   we   will   analyze   a   distinct   claim   of

ineffectiveness based on an issue decided on direct appeal, in many cases the

claim will fail for the same reasons it failed on direct appeal. Id. at 574-75.

This Court addressed the issue of pre-arrest delay in Appellant’s direct appeal,

and in this appeal, Appellant has not demonstrated arguable merit to his claim

that trial counsel’s advocacy constituted ineffective assistance. Thus, this final

issue lacks merit.

      For the above reasons, we conclude the PCRA court did not err in

rejecting Appellant’s claims of ineffectiveness of counsel.        Accordingly, we

affirm the order denying Appellant’s petition for relief.

      Order affirmed.

      Judge Dubow joins the memorandum.

      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/06/2021




                                       - 22 -